DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/004,600 filed 08/27/2020 in which claims 1-30 are presented for examination.

Allowable Subject Matter
Claims 5, 6, 8-10, 12-19, 22, 23, 25, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 4 is objected to because of the following informalities:  A claim must end with a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations of claim 39 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 20, 21, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al (US 2020/0314773 A1) (Citations from Provisional 62/888,119 filed on 8/16/2019).

Regarding claim 1, Hsieh teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (Hsieh: Fig. 2, Section 4, Proposal 6, UE; UE is known to have processor, memory and transceiver), wherein the one or more processors are configured to: 
connect to a source cell via a first beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2) 
connect to a target cell via a second beam during a handover from the source cell to the target cell (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2); 
determine whether a first transmission using the first beam overlaps in time with a second transmission using the second beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and determining that the UE transmission of the source cell and target cell overlap in time); and 
perform beam selection between the first beam and the second beam based at least in part on the determination of whether the first transmission using the first beam overlaps with the second transmission using the second beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell, i.e. selecting the transmission for the target cell). 

Regarding claim 20, Hsieh teaches a method of wireless communication at a user equipment (UE) (Hsieh: Fig. 2, Section 4, Proposal 6, UE), comprising: 
connecting to a source cell via a first beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2); 
connecting to a target cell via a second beam during a handover from the source cell to the target cell (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2);  
Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and determining that the UE transmission of the source cell and target cell overlap in time);  and 
performing beam selection between the first beam and the second beam based at least in part on the determination of whether the first transmission using the first beam overlaps with the second transmission using the second beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell, i.e. selecting the transmission for the target cell).  

Regarding claim 29, Hsieh teaches an apparatus for wireless communication at a user equipment (UE) (Hsieh: Fig. 2, Section 4, Proposal 6, UE), comprising: 
means for connecting to a source cell via a first beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2); 
means for connecting to a target cell via a second beam during a handover from the source cell to the target cell (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2);  
means for determining whether a first transmission using the first beam overlaps in time with a second transmission using the second beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and determining that the UE transmission of the source cell and target cell overlap in time);  and 
means for performing beam selection between the first beam and the second beam based at least in part on the determination of whether the first transmission using the first beam overlaps with the second transmission using the second beam  (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell, i.e. selecting the transmission for the target cell). 
 Regarding claim 30, Hsieh teaches a non-transitory computer-readable medium, comprising code executable by one or more processors to: 
connect to a source cell via a first beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2); 
connect to a target cell via a second beam during a handover from the source cell to the target cell (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG); Observation 8 of proposal 1 disclose the UL beams, see also Fig. 2); 
determining whether a first transmission using the first beam overlaps in time with a second transmission using the second beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and determining that the UE transmission of the source cell and target cell overlap in time); and 
performing beam selection between the first beam and the second beam based at least in part on the determination of whether the first transmission using the first beam overlaps with the second transmission using the second beam (Hsieh: Fig. 2, Section 4, Proposal 6, UE simultaneous connection to source cell (MCG) and target cell (SCG) and when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell, i.e. selecting the transmission for the target cell).  

Regarding claim 2, Hsieh teaches wherein the one or more processors configured to perform beam selection are further configured to perform beam selection between the first beam and the second beam based on one or more parameters in response to the determination that the first transmission using the first beam and the second transmission using the second beam overlap (Hsieh: Fig. 2, Section 4, Proposal 6, when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell (MCG) which is a source cell and MCG type cell/type of cell). 

Regarding claim 3, Hsieh teaches wherein the one or more parameters includes at least one of a type of cell, a type of channel, or a quality of service (QoS) (Hsieh: Fig. 2, Section 4, Proposal 6, when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell (MCG) which is a source cell and MCG type cell/type of cell). 

Regarding claim 4, Hsieh teaches wherein the one or more processors configured to perform beam selection between the first beam and the second beam based at least in part on the one or more parameters in response to the determination that the first transmission using the first beam and the second transmission using the second beam overlap are further configured to establish a time period for prioritizing the target cell over the source cell (Hsieh: Fig. 2, Section 4, Proposal 6, when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell (MCG) and prioritizing the target cell (SCG)). 
 
Regarding claim 21, Hsieh teaches wherein performing beam selection further comprises performing beam selection between the first beam and the second beam Hsieh: Fig. 2, Section 4, Proposal 6, when determining that the UE transmission of the source cell and target cell overlaps in time, dropping the transmission for the source cell (MCG) which is a source cell and MCG type cell/type of cell). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al (US 2020/0314773 A1) (Citations from Provisional 62/888,119 filed on 8/16/2019) in view of Cirik et al (US 2020/0221485 A1).
Regarding claims 11 and 26, Hsieh does not explicitly disclose wherein the one or more processors configured to perform beam selection are further configured to forgo performing beam selection between the first beam and the second beam based at least 
	Cirik teaches wherein the one or more processors configured to perform beam selection are further configured to forgo performing beam selection between the first beam and the second beam based at least in part on the determination that the first transmission using the first beam does not overlap with the second transmission using the second beam (Cirik: Fig. 28, [0569], when PDSCH of a first cell does not overlap PDSCH of a second cell, no cell selection is performed).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hsieh wherein the one or more processors configured to perform beam selection are further configured to forgo performing beam selection between the first beam and the second beam based at least in part on the determination that the first transmission using the first beam does not overlap with the second transmission using the second beam as disclosed by Cirik to provide beam management for more efficient data transfer, higher reliability (Cirik: [0002], [0004]).

Regarding claims 7 and 24, Hsieh in view of Cirik teaches wherein the one or more processors configured to perform beam selection between the first beam and the second beam based at least in part on the one or more parameters in response to the determination that the first transmission using the first beam overlaps the second Cirik: Fig. 26A-C, PDCCH received); perform beam selection for a reception of a Physical Downlink Shared Channel (PDSCH) beam associated with the PDCCH beam over a reception of a second PDCCH corresponding to the other one of the source cell or the target cell (Cirik: Fig. 28; [0569], performing second PDSCH (second cell)selection based on priority). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478